   Case 1:21-cv-00018-JRH-BKE Document 16 Filed 04/19/21 Page 1 of 8



             IN THE IINITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


THE HALE FOUNDATION, INC.,

     Plaintiff,                             *
                                            *


            V.                              *                   CV 121-018

                                            •k
AUGUSTA-RICHMOND COUNTY,
                                             k
GEORGIA, et al..
                                             ■k


     Defendants.                             *




                                         ORDER




     Presently pending before the Court are Plaintiff's motion for

hearing   (Doc.    5)    and Defendants' motion to dismiss            (Doc.   6) .    For

the following reasons, this case is remanded to the Superior Court

of Richmond County,            Georgia.




                    I.         BACKGROUND AND     PROCEDURAL    POSTURE



     This   case        arises    from    Plaintiff's   dissatisfaction       with    the


Augusta-Richmond              County      Planning      Commission's         ("Planning

Commission")      denial of its request for a special exception.                     This

exposition of the             factual    and procedural background relevant            to

the question of remand is an abbreviated one given the extensive

record    before        the    Planning    Commission     and    Superior     Court    of

Richmond County.
   Case 1:21-cv-00018-JRH-BKE Document 16 Filed 04/19/21 Page 2 of 8



     Plaintiff     is     a    non-profit      corporation      that    sought      to

establish an in-patient substance abuse treatment center for first

responders on a property located at 3042 Eagle Drive in Augusta,

Georgia (the ''Property'').        (Am. Compl., Doc. 1-2, SI 1.)            Plaintiff

now owns the Property, which was formerly used as a convent by the

Order of St. Helena.          (Id. SISI 7, 23.)    While in use as a convent,

the Property was rezoned to Single-Family Residential, R-1 subject

to a special exception for the existing use by the Order of St.

Helena.    (Id. SI 23.)   Plaintiff, seeking to establish its treatment

facility, unsuccessfully applied to the Planning Commission for a

special exception on June 29, 2018.             (Id. SI 25.)     Plaintiff filed

a second application on November 27, 2019.                   (Id. SI 26.)          That

second application is the source of this case.


     At    an   August    3,    2020   hearing,     neighbors    of    Plaintiff's

proposed     facility     voiced       their   opposition      to     the    special

exception.      (Id. SI 28.)      The neighbors were allegedly concerned

that the medical conditions of the facility's patients would lead

to an increase in crime and decrease in property value in the

neighborhood.       (Id.)        The    Planning    Commission      voted     on   the

application, voting 5-4-1 in favor of approval, but six votes were

necessary to carry the vote.            (Id. SI 30.)   Plaintiff alleges that

the Planning Commission's failure to approve the application was

based on the discriminatory concerns the neighbors had voiced at

the hearing, and thus the decision                was "arbitrary, capricious,

                                          2
      Case 1:21-cv-00018-JRH-BKE Document 16 Filed 04/19/21 Page 3 of 8



discriminatory, an abuse of discretion, and not supported by any

evidence."      (See id. SISI 32-33, 41.)


       On September 12, 2020, Plaintiff filed in the Superior Court

of Richmond County, Georgia, a document titled Appeal and Petition

for Writ of Certiorari, and Verified Complaint.                   (Compl., Doc. 1-

1.)     It amended the Petition and Complaint on January 22, 2021.

The Petition states that it "'is brought as a petition for writ of

certiorari pursuant to O.C.G.A. § 5-4-3, et seq."                  (Am. Compl., SI

2.)     It    also   alleges   violations    of    the    Fifth    and   Fourteenth

Amendments of the United States Constitution, as well as violations

of the Fair Housing Act, Americans with Disabilities Act, and the

Rehabilitation Act.      (Id. SlSl 59-60, 74.)      A hearing on the petition

was scheduled in the Superior Court for                  February 4,     2021,   but

Defendants removed to this Court on February 3, 2021 on the basis

of federal question jurisdiction.           (Pl.'s Mot. Hr'g, Doc. 5, SISl 9-

10; Notice of Removal, Doc. 1.)           In this Court, Plaintiff filed a

motion for hearing (Doc. 5), and             Defendants filed a motion to

dismiss (Doc. 6).       None of the Parties have addressed the issue of

whether a District Court has jurisdiction to consider a petition

for writ of certiorari brought pursuant to O.C.G.A. § 5-4-3.


       Plaintiff had also filed a separate complaint in this Court

on October 7, 2020.      (See Case No. 1:20-cv-144.)          That suit alleged

the    same   federal   violations   as     in    the    instant    case,   namely.
   Case 1:21-cv-00018-JRH-BKE Document 16 Filed 04/19/21 Page 4 of 8



violations of the Fair Housing Act, Americans with Disabilities

Act, Rehabilitation Act, and violations of the Fifth and Fourteenth

Amendments.    (See id. at Doc. 1.)    Plaintiff voluntarily dismissed

its October 7th complaint on February 23, 2021.        (See id. at Docs.

16-17.)




                             II.   DISCUSSION



     In Georgia, O.C.G.A. § 5-4-3 is the mechanism by which a party

before    any "inferior   judicatory" - like     a   planning   commission

exercising a quasi-judicial power^ - dissatisfied with that body's

decision may petition a Superior Court for review of the decision.

See also O.C.G.A. § 5-4-1.      For the following reasons, the Court

finds that it lacks subject matter jurisdiction over a petition

for writ of certiorari brought pursuant to this Chapter of the

Georgia Code.

     The case closest in procedural posture and factual basis to

this one is Lockette v. City of Albany, No. 1:05 CV 39(HL), 2005

WL 1926578    (M.D.   Ga. Aug. 11,    2005).    There, a   city employee

petitioned a Superior Court to set aside her employer's reprimand.

Id. at *2.    The petition contained allegations of how the reprimand



^ Certiorari is not appropriate when an inferior judicatory is
exercising legislative, executive, or ministerial functions; it is
only appropriate to review judicial or quasi-judicial acts. City
of Cumming v. Flowers, 797 S.E.2d 846, 850 (Ga. 2017) (quoting
Presnell v. McCollum, 145 S.E.2d 770,770 (Ga Ct. App. 1965)).
      Case 1:21-cv-00018-JRH-BKE Document 16 Filed 04/19/21 Page 5 of 8



violated rights protected by 42 U.S.C. § 1983, both as part of the

petition, and styled as a separate cause of action brought under

Section 1983.2     id.   The defendants removed to the district court,

alleging federal question jurisdiction based on the Section 1983

claims in the petition.          Id. at *3.        Considering a motion to

remand, the Middle District of Georgia concluded that it lacked

jurisdiction over the petition because it did not present a federal

question "on the face" of the petition.                  Id. at *3-4 (quoting

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987)).

       In so concluding, the Middle District examined the petition

itself and Georgia case law.       With respect to the petition, despite

attempting to state a separate cause of action under Section 1983,

the    court   interpreted   the   petition    as   "merely      requiring   the

reviewing court to interpret § 1983" when determining whether the

city-defendant committed error in handling the plaintiff's case.

Id. at *3.      The Middle District also found that Georgia case law

suggested      other   causes of action      may   not    be   raised   within   a

petition for certiorari.        Id. at *4.     It cited to City of Atlanta

V. Jackson, 435 S.E.2d 212 (Ga. 1993), in which the Supreme Court

of Georgia held that "where the writ of certiorari provided an

adequate legal remedy for review of a county board's authority,

the petitioner on the writ could not also seek equitable relief."



2 The Petition in this case is similarly structured with respect
to its allegations of violation of federal law.
      Case 1:21-cv-00018-JRH-BKE Document 16 Filed 04/19/21 Page 6 of 8



Lockette, 2005 WL 1926578, at *4.           The Middle District concluded

by finding that the federal claims raised in the petition were not

substantial, and that

       the cause of action is a uniquely state remedy for writ
       of certiorari to the superior court, resolution of which
       could turn on a conclusion that the conduct in question
       was in violation of federal law. However, the fact that
       the superior court may look to federal law to determine
       whether to grant the relief sought by [plaintiff] does
       not confer subject matter jurisdiction on this court.


Id.


       While   Lockette    appears    to   be   the   only   case    explicitly

considering     jurisdiction    and   remand,   the   Northern      District   of

Georgia has also questioned whether a federal court may properly

consider a Georgia petition for writ of certiorari.              See Cheshire

Bridge Holdings, LLC v. City of Atlanta, NO. 1:15-CV-3148-TWT,

2018 WL 279288, at *7 n.68 (N.D. Ga. Jan. 3, 2018) rev'd in part

on    other grounds hy Cheshire Bridge          Holdings, LLC v. City of

Atlanta, 777 F. App'x 310 (11th Cir. 2019).             The court there did

not definitively reach the issue because of the plaintiffs' failure

to follow the procedures set out in O.C.G.A. § 5-4-1 et seq.                   Id.

at *7.    The Northern District nonetheless apparently shared similar

concerns to this Court, noting

       [tjhere also seems to be an open question about whether
       this Court can even issue such a writ to a state organ
       like the Board of Zoning Appeals in the exercise of
       supplemental jurisdiction.    Writs of certiorari are
       generally issued to inferior courts to facilitate
       review; indeed, that is what Georgia law seems to
       authorize them for.     Of course, this Court is not
   Case 1:21-cv-00018-JRH-BKE Document 16 Filed 04/19/21 Page 7 of 8



       superior to state courts, but is rather a parallel
       institution. In this way, writs of certiorari, as they
       are authorized by Georgia law, seem to be of a different
       species than run of the mill state claims that could
       normally be heard by this Court.


Id. at *7 n.68.


       The Court agrees      with the Middle District's conclusion in

Lockette and finds that the instant petition is a uniquely state

remedy properly resolved in Georgia's courts.              That conclusion is

supported by the Northern District's evaluation of the remedy in

Cheshire Bridge.        An alleged violation of federal law undergirding

a petition for writ of certiorari does not necessarily establish

federal      question     jurisdiction.^         The   Court   lacks      original

jurisdiction over the federal claims and supplemental jurisdiction

over   the    petition.      Therefore,    the    cause   is   remanded    to   the

Superior Court of Richmond County.




3 One may point out the distinction between the Section 1983
allegations in Lockette and the federal statutory claims here to
argue that the "face" of this petition presents a federal question.
But it appears that claims other than for certiorari are improperly
raised in such a petition.    See Lockette, 2005 WL 1926578 at *4
("Furthermore, Georgia case law suggests that a writ of certiorari
is not a proper means by which to raise other causes of action.")
(citing Jackson, 435 S.E.2d at 214; Wilson v. Latham, 181 S.E.2d
830, 833 (Ga. 1971)); see also Riverdale Land Grp., LLC v. Clayton
Cnty., 840 S.E.2d 132, 136 (Ga. Ct. App. 2020). This makes sense
given that the writ of certiorari is essentially an appeal
mechanism, where raising new claims is generally improper.
Plaintiff would also be free to initiate a separate federal suit
alleging the statutory violations, and in fact did so.
   Case 1:21-cv-00018-JRH-BKE Document 16 Filed 04/19/21 Page 8 of 8



                             III.   CONCLUSION



        Upon the foregoing, IT IS HEREBY ORDERED that this case is

REMANDED to the Superior Court of Richmond County.            The Clerk is

directed to close this case and terminate all outstanding motions

and deadlines.


    ORDER ENTERED at Augusta, Georgia this                   day of April,

2021.




                                                           ,, CHIEF JUDGE
                                        UNITED/STATES DISTRICT COURT
                                                 :rn   district of Georgia
